Citation Nr: 0501066	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
PTSD.  

The veteran's initial claim for service connection for PTSD 
was denied by the Board in an October 1999 decision.  
Although the RO did not specifically address the issue of 
whether new and material evidence had been submitted to 
reopen the claim in the February 2003 rating decision, the 
new and material evidence requirement is a legal issue that 
the Board has a duty to address, regardless of the RO's 
actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In an October 1999 decision, the Board denied the 
veteran's original claim for service connection for PTSD; he 
did not appeal the decision.

2.  The evidence associated with the claims file subsequent 
to the Board's October 1999 decision is new, and when 
considered in conjunction with record as a whole, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the claim on the merits.  


CONCLUSIONS OF LAW

1.  The October 1999 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

2.  The additional evidence received subsequent to the 
October 1999 Board decision is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2004).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO after this date, the new 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are 
applicable to the veteran's claim to reopen.  

Duty to Notify

A VA letter issued in October 2002 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim to reopen his application for service connection for 
PTSD.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, here, the veteran's initial 
notification letter was sent in October 2002, and the claim 
was initially denied in February 2003.  Hence, there has been 
no Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further available evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue addressed in 
this decision.  Essentially, all available evidence that 
could substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent the 
issue addressed in this decision.  

II.  New and Material Evidence 

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2003).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2004).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated after the effective date of the revision, the claim 
will be adjudicated by applying the revised 38 C.F.R. § 
3.156.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In an October 1999 decision, the Board denied the veteran's 
original claim for service connection for PTSD, based on the 
finding that the veteran did not have a diagnosis of PTSD due 
to a verified stressor.  The evidence of record at the time 
the decision was made included the veteran's service medical 
records which did not show any treatment for a psychiatric 
disability or PTSD.  

The veteran's service administrative records reflect that he 
served in Vietnam between February and September 1971 with a 
military occupational specialty of management analysis 
specialist.  The records designate no combat activity and do 
not reflect the award of any combat citation.  

In his initial claim for service connection for PTSD, 
received in January 1995, the veteran stated that, in 1971, 
while he was serving in Vietnam, he was shot at while on 
guard duty.  

At a VA examination in February 1995, the veteran reported 
that on one occasion, he left the base illegally and ran over 
a civilian on his way back.  He began having dreams about the 
incident.  He reported that he had had very little combat 
exposure while in Vietnam, and what he did have was while on 
guard duty only.  He reported he had had over 200 short-term 
jobs since his release from active duty.  The examiner 
concluded that the veteran did not meet the full criteria for 
PTSD.  Rather, he had some strong traits of a character 
disorder, especially with some dependent traits.  An Axis I 
diagnosis was polysubstance abuse and cannabis dependence; an 
Axis II diagnosis was dependent traits.  

Also of record were treatment reports from Sister K.M.K, LISW 
(Sister K.), of the St. Joseph House, a residential treatment 
facility.  It was noted that the veteran had graduated from a 
six-month drug/alcohol program in November 1995.  The veteran 
was diagnosed with PTSD as a result of traumatic events in 
Vietnam, including a tavern exploding within seconds of the 
veteran's departure, and the accidental death of a civilian 
woman as the veteran drove home with an illegally procured 
vehicle.  

The veteran provided testimony at a personal hearing in July 
1996.  He stated that when he arrived in Vietnam, he did not 
have any orders.  He said that he called a friend who worked 
for the base commander who later hired him to work at 
headquarters until they shipped him upcountry.  He testified 
that when he went upcountry, his duties primarily included 
guarding the perimeter and the beach.  He reported that he 
did not engage in any firefights, but described the incident 
in which he had run over a Vietnamese civilian.  He related 
that he did not tell anyone about the incident because he 
feared arrest.  He said he now felt guilty about it whenever 
he saw a little motorcycle and that sometimes he dreamed 
about it at night.  He said that in flashbacks of the event 
he saw some black pajamas and a Vietnamese screaming and that 
it only lasted for a minute.  He indicated that right after 
the incident, he was caught smoking an opium laced cigarette 
and that two days later, he found himself back in the United 
States.  

The veteran was evaluated by J.J.R., Ed.D.(Dr. R.), a 
licensed psychologist, for the Legal Aid Society in November 
1996.  In his report, Dr. R. noted that the veteran had been 
evaluated using both a clinical interview and psychological 
tests to assess whether or not he suffered from PTSD.  A 
detailed background history was recited wherein the veteran 
recounted the traumatic incidents he was exposed to during 
service, as well as the psychiatric symptoms he had 
experienced since that time, both of which have been 
previously noted.  Dr. R. determined that the veteran 
fulfilled the criteria for chronic PTSD, dysthymic disorder, 
and alcohol dependency related to his Vietnam experience of 
running over a woman with a two and one half ton Army truck 
in 1971, and suppressing this trauma for 25 years.  

In January 1991, in response to a VA inquiry dated in March 
1998, the U.S. Armed Services Center for Research of Unit 
Records (now the U.S. Armed Services Center for Unit Records 
Research (USASCURR)) responded that on February 27, 1971, a 
homemade grenade was thrown into a group of seventeen U.S. 
military personnel that resulted in eight U.S. Air Force 
members being injured.  It was also reported that on April 8, 
1971, an explosive device was thrown into the "CBC" bar in 
Saigon that resulted in one U.S. Air Force person killed and 
nine wounded.  

In a memorandum to the record dated in February 1999, the RO 
made determinations to the effect that as the veteran was in 
a combat area during the Vietnam War, VA would concede as 
verified stressors that he encountered enemy gunfire and that 
he was in the vicinity of the bar which was bombed in April 
1971.  

Upon VA psychiatric examination in March 1999, the veteran 
related that he worked as an air cargo specialist in Vietnam 
which entailed calling up cases to find out what kind of 
passengers and cargo had come in that day, and preparing 
reports for his commanding officer.  He related that he also 
did some guard duty and was occasionally shot at in this 
capacity.  Following a mental status evaluation, the examiner 
observed that the veteran endorsed a few of the symptoms of 
PTSD, particularly those of difficulty sleeping and some 
intrusive thoughts with some mood irregularities such as 
depression, anxiety and anger.  It was found that some of his 
guilt might have been very appropriate given the situation he 
described in which he was drunk and killed someone.  However, 
he did not meet the full criteria for PTSD.  The examiner 
diagnosed the veteran with polysubstance dependence, 
continuous; and probable personality disorder, type 
unspecified.  

In the October 1999 decision, the Board conceded that the 
veteran had served in a zone of hostility while in Vietnam, 
and that an explosive was lobbed into a bar frequented by 
service personnel resulting in a number of casualties.  
However, the veteran was not diagnosed with PTSD based on one 
of these verified stressors.  Consequently, service 
connection for PTSD could not be granted.  The veteran was 
informed of the Board's decision but did not appeal it to the 
United States Court of Appeals for Veterans Claims (Court).  
Hence, the October 1999 Board decision became final.  
38 U.S.C.A. § 7104 (West 2002).  

The veteran requested that his claim be reopened in August 
2002.  The additional evidence associated with the record 
includes a VA examination report dated in November 2002.  At 
the examination, the veteran reported that he unloaded body 
bags while in service, and that this experience has haunted 
him.  He was diagnosed with PTSD.  

VA outpatient treatment reports dated from 2002 to 2004 
reflect that the veteran was diagnosed with major depression 
with psychotic features.  In October 2002, it was noted that 
PTSD should be ruled out.  Upon VA psychological evaluation 
in November 2002, the veteran was administered numerous 
psychological tests.  The Beck Suicide Screen showed a 
heightened level of suicidal ideation.  The results of the 
MMPI2 were of questionable validity due to a strong 
malingering bias.  He psychologist concluded that this 
profile would be most consistent with a paranoid psychotic 
disorder.  

A VA outpatient treatment report dated in November 2002 
indicates that the veteran was seen by a clinical nurse 
specialist.  The reported diagnoses included major depression 
with psychotic features, and rule out PTSD.  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2004.  He testified 
that he believed he had PTSD as a result of his experiences 
in Vietnam.  He had nightmares and flashbacks about his 
experiences.  

The Board has carefully reviewed the additional evidence 
associated with the file, including the veteran's testimony, 
since the Board's prior denial in October 1999.  A report of 
VA examination in November 2002 reflects that the veteran was 
diagnosed with PTSD based on a reported stressor that his 
experience in service of unloading body bags haunted him.  
This evidence is new, as it was not previously of record.  It 
relates to an unsubstantiated fact necessary to substantiate 
the claim, that he has a clinical diagnosis of PTSD due to an 
in-service stressor.  For the purpose of reopening a claim, 
the credibility of the evidence is presumed.  As such, it 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the additional evidence is 
new and material.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the claim for service connection PTSD is reopened, and the 
appeal, to this extent, is granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the appeal, to 
this extent, is granted.  


REMAND

Prior to appellate review of the reopened claim, de novo, 
additional development of the record is warranted.  In this 
regard, the Board notes that the VA's March 1998 request for 
verification of reported stressors, and the January 1999 
response, did not reference the veteran's reported stressor 
of unloading body bags in Vietnam.  Further, the report of 
the March 1999 VA psychiatric examination did not reflect 
consideration of all reported stressors deemed verified by 
VA, to include as documented of record in a February 1999 VA 
memorandum.  Specifically, the examiner did not consider the 
confirmed stressors of the veteran being in the vicinity of a 
tavern which exploded, and having encountered enemy gunfire 
by being in a combat area, nor the more recently reported 
stressor of having to unload body bags in service in Vietnam.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  The RO should make an attempt to 
verify the veteran's reported stressor of 
having to unload body bags while in 
Vietnam.  Any additional information 
required from the veteran, in this 
regard, should be obtained.  The RO 
should document of record whether the 
veteran's reported stressor of having to 
unload body bags while in Vietnam is 
deemed a verified stressor, including 
with consideration of the provisions of 
38 U.S.C.A. § 1154(a) and (b) (2004).

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
presence of PTSD based on a verified 
service stressor, with consideration by 
the examiner of all reported stressors 
deemed verified by VA, to include if, as 
determined above, relative to unloading 
body bags in service, and as outlined in 
the February 1999 VA memorandum with 
regard to being in the vicinity of a 
tavern which exploded, and having 
encountered enemy gunfire by being in a 
combat area.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.   

3.  Thereafter, the RO should 
readjudicate the reopened claim of 
entitlement to service connection for 
PTSD.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


